                                            Case 5:20-cv-00673-EJD Document 12 Filed 07/01/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSEPHUS H. WILLIAMS,
                                  11                                                     Case No. 20-00673 EJD (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     LT. DIXON,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the California State Prison (“CSP”) in Solano, filed the
                                  19   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s motion for leave
                                  20   to proceed in forma pauperis will be granted in a separate order.
                                  21

                                  22                                          DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                            Case 5:20-cv-00673-EJD Document 12 Filed 07/01/20 Page 2 of 4




                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims that on February 2, 2018, he was placed in administrative
                                   9   segregation for distribution of a controlled substances and later found guilty. Dkt. No. 1 at
                                  10   3. Plaintiff claims he was denied the right to call witnesses at the disciplinary hearing. Id.
                                  11   Plaintiff seeks the restoration of good time credits, among other forms of relief. Id.
                                  12          “‘Federal law opens two main avenues to relief on complaints related to
Northern District of California
 United States District Court




                                  13   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the
                                  14   Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to
                                  15   the lawfulness of confinement or to particulars affecting its duration are the province of
                                  16   habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v.
                                  17   Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his
                                  18   confinement, however, may be brought under § 1983.” Id.
                                  19          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or
                                  20   speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                  21   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.
                                  22   740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez, 411
                                  23   U.S. 475, 500 (1973). “Where the prisoner’s claim would not ‘necessarily spell speedier
                                  24   release,’ however, suit may be brought under § 1983.’” Skinner, 562 U.S. at 533-34
                                  25   (quoting Wilkinson, 544 U.S. at 82). But a challenge to a disciplinary finding that resulted
                                  26   in assessment of time credits must be brought in habeas if reinstatement of the time credits
                                  27   would “necessarily spell speedier release.” Id. at 525.
                                  28                                                 2
                                             Case 5:20-cv-00673-EJD Document 12 Filed 07/01/20 Page 3 of 4




                                   1

                                   2           Here, Plaintiff is alleging a due process violation in connection with a disciplinary
                                   3   hearing that resulted in the revocation of good time credits. If he succeeds in this action
                                   4   and the good times credits are restored, that would “necessarily spell speedier release.” Id.
                                   5   Accordingly, this action should be brought as a petition for a writ of habeas corpus rather
                                   6   than a § 1983 action. Id.
                                   7           Although a district court may construe a habeas petition by a prisoner attacking the
                                   8   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                   9   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the opposite is not true: A civil rights
                                  10   complaint seeking habeas relief should be dismissed without prejudice to bringing it as a
                                  11   petition for writ of habeas corpus. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586
                                  12   (9th Cir. 1995). Accordingly, Plaintiff may seek relief for the alleged violation of due
Northern District of California
 United States District Court




                                  13   process in connection with his disciplinary hearing by filing a petition for a writ of habeas
                                  14   corpus pursuant to 28 U.S.C. § 2254.
                                  15           Lastly, in order to recover damages for an allegedly unconstitutional conviction or
                                  16   imprisonment, or for other harm caused by actions whose unlawfulness would render a
                                  17   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction
                                  18   or sentence has been reversed on direct appeal, expunged by executive order, declared
                                  19   invalid by a state tribunal authorized to make such determination, or called into question
                                  20   by a federal court's issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477,
                                  21   486-487 (1994). Heck also bars a claim of unconstitutional deprivation of time credits
                                  22   because such a claim necessarily calls into question the lawfulness of the plaintiff’s
                                  23   continuing confinement, i.e., it implicates the duration of the plaintiff’s sentence. See
                                  24   Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996). Accordingly, Plaintiff may only
                                  25   pursue a claim for damages in connection with the unlawful deprivation of time credits if
                                  26   he prevails on the habeas action challenging the revocation of those credits.
                                  27   ///
                                  28                                                  3
                                           Case 5:20-cv-00673-EJD Document 12 Filed 07/01/20 Page 4 of 4




                                   1                                                CONCLUSION
                                   2            For the reasons set forth above, this action is DISMISSED without prejudice to
                                   3   filing as a new habeas action under 28 U.S.C. § 2254.
                                   4            The Clerk shall enclose two copies of the court’s form petition with a copy of this
                                   5   order to Plaintiff.
                                   6            IT IS SO ORDERED.
                                   7            7/1/2020
                                       Dated: _____________________                         ________________________
                                                                                            EDWARD J. DAVILA
                                   8
                                                                                            United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   PRO-SE\EJD\CR.20\00673Williams_dism(cr-hc)


                                  26

                                  27

                                  28                                                    4
